Citation Nr: 1548690	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-22 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, West Virginia


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred between February 28, 2013, and March 4, 2013.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 2007 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 administrative decision issued by the Department of Veterans Affairs Medical Center in Clarksburg, West Virginia ("VAMC Clarksburg") which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses incurred between February 28, 2013, and March 4, 2013.  The Veteran disagreed with this decision in December 2014.  He perfected a timely appeal in June 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for emergency treatment of traumatic injuries sustained in a motor vehicle accident by a variety of private providers while hospitalized between February 28, 2013, and March 4, 2013; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's hospitalization between February 28, 2013, and March 4, 2013, service connection was in effect for posttraumatic stress disorder (PTSD), tinnitus, and for a knee disability.

3.  The services provided to the Veteran while he was hospitalized between February 28, 2013, and March 4, 2013, were rendered in response to a medical emergency.

4.  At the time of the Veteran's hospitalization on February 28, 2013, a VA facility was not feasibly available and an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson.

5.  The Veteran was discharged from the hospital on March 4, 2013, after his condition had improved.

6.  At the time of his hospitalization between February 28, 2013, and March 4, 2013, the Veteran was enrolled in the VA health care system; internal documentation from the Veterans Health Administration (VHA) indicates that the Veteran initially enrolled in the VA health care system in November 2012.

7.  The Veteran is financially liable to the providers who treated him while he was hospitalized between February 28, 2013, and March 4, 2013.

8.  At the time of his hospitalization between February 28, 2013, and March 4, 2013, the Veteran was not enrolled as a participant in Medicare or Medicaid.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred while hospitalized between February 28, 2013, and March 4, 2013, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Given the favorable disposition of the action here with respect to the Veteran's claim, and to the extent the VCAA is applicable, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred while he was hospitalized at a private hospital and treated by a variety of private providers between February 28, 2013, when he was involved in a very serious motor vehicle accident, and March 4, 2013, when he was discharged home in stable condition following treatment for injuries incurred as a result of this accident.  The Veteran essentially contends that, because the treatment that he received from multiple private providers between February 28, 2013, and March 4, 2013, was rendered in response to a medical emergency caused by his involvement in a very serious motor vehicle accident, and because he was enrolled in the VA health care system at the time of this treatment, he is entitled to reimbursement of these medical expenses.

As noted, at the time of the Veteran's hospitalization between February 28, 2013, and March 4, 2013, service connection was in effect for PTSD, tinnitus, and for a knee disability.  Service connection has not been awarded for any additional disabilities since March 2013, to include during the pendency of this appeal.

The record evidence indicates that, on February 28, 2013, the Veteran reported to a private hospital following a motor vehicle accident and a head injury.  The emergency room (ER) physicians who saw him initially noted that they were unable to obtain a medical history.  The ER physicians stated, "It is unknown whether [the Veteran] had any loss of consciousness."  Physical examination showed some superficial abrasions in the frontal area, left periorbital ecchymosis and swelling of the eyelid, pupils equal, round, and reactive to light and accommodation, a 2 centimeter long laceration on the chin "which is not actively bleeding at this time when we examined him," an angulated right lower extremity "and the [Veteran] reported that it was very tender at the hip point," a 3 centimeter long laceration on the second finger of the left hand, palpable pulses of the right lower extremity.  A computerized tomography (CT) scan showed an acute posterior dislocation of the right femur, an acute minimally displaced fracture through the superior acetabulum on the right, a minimal displaced fracture of the arterial column of the right hip, an avulsion fracture fragment displaced posteriorly into the right gluteus muscle.  A CT scan of the maxillofacial bones showed a comminuted fracture involving the anterior and posterior wall of his left maxillary sinus, a fracture involving the left orbital floor, a non-displaced fracture of the medial wall of the left orbit, a depressed fracture of the left zygomatic arch, fractures involving the pterygoid wing, and a nasal deviation toward the left with fractures involving the right and left nasal border and nasal septum.  X-rays of the left hand showed a soft tissue injury with no fracture documented.

In statements on his December 2014 notice of disagreement, the Veteran asserted that he had enrolled in the VA health care system in October 2012.  "I checked the box that I wanted the VA to contact me in order to make an appointment."  The Veteran also asserted that he had been advised by a VA representative in March 2014 that his initial application for enrollment in the VA health care system "was never loaded into the system."

In statements on his June 2015 substantive appeal (VA Form 9), the Veteran stated:

I was discharged [from service] in August 2012, enrolled in VA on-line in October 2012, 4 months later had a life-threatening accident/injuries.  Within the 4-month timeline, the VA never contacted me for the initial appointment to which I checked the box on the application that I wanted to be contacted for an appointment.

Practically from right out of the hospital bed I went to the VA to see a VA doctor and the gentlemen in the enrollment department told me that I was never contacted because my application "was never loaded" into the system (at not fault of my own).  If this process was done correctly, then I possibly would have been seen by a VA doctor within the 4-month timeframe, to which my emergency services/care would have been approved and covered by the VA.

Attached to the Veteran's VA Form 9 were copies of the medical bills for expenses that he incurred while hospitalized between February 28, 2013, to March 4, 2013.

Internal VHA documentation dated on September 3, 2015, and included in the medical folder shows that the Veteran enrolled in the VA health care system on October 29, 2012.  He also re-enrolled in the VA health care system on March 13, 2013.

Law and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2014); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses incurred between February 28, 2013, and March 4, 2013.  The Veteran essentially contends that, because the treatment that he received from multiple private providers while he was hospitalized between February 28, 2013, and March 4, 2013, was rendered in response to a medical emergency caused by his involvement in a very serious motor vehicle accident, and because he was enrolled in the VA health care system at the time of this treatment, he is entitled to reimbursement of these medical expenses.  The Board agrees.  Initially, the Board notes that the evidence does not indicate, and the Veteran does not contend, that the emergency treatment he received while he was hospitalized between February 28, 2013, and March 4, 2013, was "authorized" by VA.  Having reviewed the record evidence, the Board concludes that this treatment was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

A review of the medical folder indicates that the Veteran was seen in the ER at a private hospital on February 28, 2010, after being involved in a serious motor vehicle accident in which he sustained blunt trauma injuries to the head, face, left hand, and left eye.  At the time of the Veteran's admission to the ER, the ER clinicians who treated him stated that they were unable to obtain a complete history or perform a physical examination "due to mental status."  Thus, as the Veteran has asserted, the ER physicians treating the Veteran could not have determined that he was enrolled in the VA health care system when he was seen in the ER.  

The Board finds that all of the criteria for reimbursement under 38 U.S.C.A. § 1725 have been met by the Veteran's claim.  As noted elsewhere, at the time of the Veteran's hospitalization from February 28, 2013, to March 4, 2013, although service connection was in effect for PTSD, tinnitus, and for a knee disability, he was not hospitalized or treated for any of these service-connected disabilities at that time.  Nor has service connection been awarded since he was discharged from the hospital for any of the serious injuries sustained in the motor vehicle accident and treated during this hospitalization.  The treatment provided while the Veteran was hospitalized between February 28, 2013, and March 4, 2013, was rendered in response to a medical emergency.  See 38 U.S.C.A. § 1725(a).  The Veteran clearly was experiencing a medical emergency when he hospitalized between February 28, 2013, and March 4, 2013, following a serious motor vehicle accident in which he sustained blunt trauma injuries to the head, face, left hand, and left eye.  The Board finds it reasonable to conclude that all of the Veteran's injuries sustained following a serious motor vehicle accident on February 28, 2013, are medical conditions that a prudent layperson with an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention would result in placing his health in serious jeopardy.  See 38 U.S.C.A. § 1725(b).

At the time of the Veteran's hospitalization on February 28, 2013, a VA facility was not feasibly available and an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1725(c).  As noted, the Veteran suffered multiple serious injuries to the head, face, left hand, and left eye following a motor vehicle accident on February 28, 2013.  It is not entirely clear from a review of the record evidence whether a VA facility was feasibly available but, given the record evidence documenting the nature and extent of the Veteran's multiple blunt trauma injuries at that time, it appears that the Veteran could not have been transferred to a VA facility between February 28, 2013, and March 4, 2013, even if he could have been stabilized and was not experiencing a medical emergency when he was seen in the ER immediately following a motor vehicle accident.  It also appears that, after the Veteran's injuries were treated in the ER and he was admitted to the hospital for further treatment, he was discharged home on March 4, 2013.  Thus, the Veteran's claim is for a continued medical emergency which would have prevented the Veteran's safe transfer to VA (or home, as happened in this case) until he was stabilized.  See 38 U.S.C.A. § 1725(d).

Internal documentation provided by VHA and included in the Veteran's medical folder indicates that he initially enrolled in the VA health care system in November 2012 at the Wilkes-Barre VA Medical Center and never received an appointment with a VA clinician after his first enrollment.  This documentation also indicates that the Veteran enrolled a second time in the VA health care system on March 13, 2013, approximately 9 days after his discharge from a private hospital after being hospitalized for serious injuries sustained in a motor vehicle accident.  The Veteran has asserted consistently throughout the pendency of this appeal that he was enrolled in the VA health care system within 24 months of his hospitalization between February 28, 2013, and March 4, 2013.  The Veteran also has asserted that, despite enrolling in the VA health care system in November 2012 and requesting an appointment with a VA clinician as soon as it was available, he never saw a VA clinician prior to his hospitalization between February 28, 2013, and March 4, 2013.  The Board finds this assertion to be credible given the recent well-documented problems at VHA with providing Veterans timely appointments with VHA clinicians.  

It appears that VAMC Clarksburg denied the Veteran's claim in part on the basis that he had not enrolled in the VA health care system within 24 months of the treatment for which he seeks reimbursement in this appeal.  This was error.  Although the Board notes that the original VA denial of the Veteran's claim was not included in the medical folder, VAMC Clarksburg stated that this was the basis for the original denial in a May 2015 Statement of the Case (SOC) that it sent to the Veteran and included in the medical folder.  It is not clear to the Board how the AOJ could have reached this conclusion when VHA's own internal records indicate that the Veteran properly was enrolled in the VA health care system within all applicable timeframes.  Having reviewed the record evidence, the Board is unable to find any support for the determination by VAMC Clarksburg that the Veteran was not enrolled in the VA health care system within 24 months of his hospitalization between February 28, 2013, and March 4, 2013.  See 38 U.S.C.A. § 1725(e).  

The Veteran is financially liable for the cost of his hospitalization between February 28, 2013, and March 4, 2013.  The Board again notes that the Veteran's original claim and VA's original denial letter were not included in the medical folder.  The Board also notes that, because the AOJ did not include the Veteran's original claim and VA's original denial letter in his medical folder, the cost of the Veteran's hospitalization between February 28, 2013, and March 4, 2013 is not entirely clear.  Fortunately, the Veteran provides copies of his original claim, VA's denial letter, and other information (medical bills) in support of this claim.  The Board recognizes that it is not entirely clear from a review of this evidence how much the Veteran's hospitalization between February 28, 2013, and March 4, 2013 cost or the total amount of unreimbursed medical expenses he is seeking to recover in this appeal.  For example, although the Veteran submitted multiple medical bills which appear to relate to costs associated with his hospitalization, he also submitted an "Eligibility Determination For Financial Assistance" from the private hospital where he was hospitalized between February 28, 2013, and March 4, 2013, indicating that at least part of his financial obligation for this hospitalization had been met through financial assistance.  The Veteran's subsequent submission of additional medical bills pertaining to this hospitalization dated after his apparent receipt of financial assistance from the hospital persuasively suggests that whatever financial assistance the Veteran received from the hospital did not cover all of the costs that he incurred while he was hospitalized between February 28, 2013, and March 4, 2013, and he remains financially liable for these costs.  Accordingly, the Board concludes that the record evidence indicates that the Veteran is financially liable for the cost of his hospitalization between February 28, 2013, and March 4, 2013.  See 38 U.S.C.A. § 1725(f).

Finally, at the time of his hospitalization between February 28, 2013, and March 4, 2013, the Veteran was not enrolled as a participant in Medicare or Medicaid or other health-plan contract for payment or reimbursement of such treatment.  Although it is not clear from a review of the record evidence whether the Veteran actually participates in Medicare or Medicaid, he has not contended - and the evidence does not show - that he is eligible for payment or reimbursement of such treatment from either Medicare or Medicaid.  The Board notes in this regard that a review of the Veteran's VA Form 10-10EZ, which he submitted as part of his appeal, indicates that he reported on this form that he was not enrolled in either Medicare Part A or Part B.  He also reported on this form that he was not eligible for Medicaid.  This evidence persuasively suggests that the Veteran was not enrolled as a participant in Medicare or Medicaid or other health-plan contract for payment or reimbursement of such treatment when he was hospitalized between February 28, 2013, and March 4, 2013.  See 38 U.S.C.A. § 1725(g).

In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are met, the Veteran's claim is granted.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.  The Board finally notes that, because the Veteran's claim has been granted under 38 U.S.C.A. § 1725, consideration of the Veteran's entitlement to reimbursement for unauthorized medical expenses under 38 U.S.C.A. § 1728 is moot.  See also 38 U.S.C.A. §§ 1725(i), 1728.


ORDER

Entitlement to reimbursement of unauthorized medical expenses incurred between February 28, 2013, and March 4, 2013, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


